DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Response to Arguments
Applicant's arguments filed 6/15/2021 have been fully considered but they are not persuasive.
With respect to 112(a) rejection. There is no specific connection between the term “state-space model” and Kalman filter and what is described in paragraphs 432-440. Examiner suggest to change the term which would be more in agreement with the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims require updating state space model of relative transmitter and receiver positions which is not described in the specification. Examiner see that Applicant talks about using Kalman filter to determine state space system but does not explicitly talk about updating the state space model. The only place even where state space model is mentioned is [0383] but there Examiner could not find updating the model.

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.


With respect to 102 rejection. Applicants argument is partially correct regarding paragraph [0088], Paragraph [0088] only talks about the synchronization correction, but it is important to understand why it is done and according to paragraph [0007-0012] it is done for correction of the communication distortions synchronization issues which also improves the SNR. Now think of communication as a number of words (K1, K2, .. kN) sent at different times, the synchronization will correct timings of each word and improve the correlation and therefore improve the SNR[0099-0100]. And therefore will read on claim limitations. The synchronization is done for each work Ki. As described [0099-0100] similarly correction(new improved global time). It is important to note that multiple stations can be considered transmitter system and therefore individual Ki communication is received word.

If Applicant has question regarding interpretations Applicant is welcome to call Examiner. 

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3-7, 15-20, 24-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being  anticipated by Kirsch 	US 20090222589 A1.
Regarding claims 1, 16, 24 Kirsch teaches
1, 16, 24 A method for communicating information from a transmitter to a receiver, the method comprising:
receiving, by the receiver, from the transmitter, via at least one channel, a communication signal (communication signal can be synchronization signal [70-76]) (comprising a succession of symbols; (fig. 2 Scn Sci)
updating, by recursive filter,  a state-space model(GM, KF, LM) of relative transmitter and receiver position and motion, using a recursive filter(Kalman filter ); 
an adaptive equalizer communicatively coupled to the receiver to(fig. 2 )
estimating arrival times[0099-0100] for each of the symbols of the communication signal based on the state-space model,[0100, 0152] and 
compensate, by adaptive equalizer, time distortions in the communication signal based at least in part on the estimated arrival times.  [0088] with [0007-0012][0099-0100]


3, 17, 25 The method according to claim 1, wherein the succession of signals is uniformly spaced in time.  [0007](linear sweep)




5, 19, 27 The method according to claim 1, wherein the communication signal is distorted due to effects of at least one of delay, time dilation and time compression.  (does not further limit as device does not know due to which reason the signal distorted, The device just receives the distorted signal why it is distorted. for example paragraph 84 talks about drift but does not say what is the reason of the drift and that can be anything like  noise of fading  )

6, 20, 28 The method according to claim 1, wherein the recursive filter is selected from a group including a Kalman filter, an extended Kalman filter and an unscented Kalman filter.  (fig. 2 Kalman filter)


7, 21, 29 The method according to claim 1, wherein the at least one channel, further comprising modulating at least one of amplitude and phase of at least one carrier in at least one channel.  [0007]

15. The method according to claim 1, further comprising communicating between a first communication platform and a second communication platform, each of the first and second communication platforms comprising a local transmitter and receiver.  (abstract)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 2, 8, 9, 11, 13, 10, 12, 22, 14, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirsch in view of Stojanovich.
Regarding claim 2 Kirsch does not teach but Stojanovich teaches 
2. The method according to claim 1, wherein the communication signal is an acoustic signal. (title) 

8. The method according to claim 1, wherein the at least one channel, further comprising modulating at least one of amplitude and phase of no more than a single carrier(u(t)).  (page 3 col 1 )

9. The method according to claim 1, further comprising modulating a single carrier according to one of pulse amplitude modulation, quadrature amplitude modulation, orthogonal frequency division multiplexing, phase shift keying, minimum shift keying pulse position modulation, trellis coded modulation, modulation to a carrier frequency.  (page 3 col 1 modulated onto frequency fc ).  

11. The method according to claim 1, wherein the state-space model includes a state vector including transmitter and receiver location in a common reference frame. (page 1 eq. 1) 

13. The method according to claim 12, further comprising forming a transmit beam based upon an imputed location of a specified receiver.  (page 1 eq 1. Relative position of the receiver should be known in order to calculate transmission distance.  )

12, 22 The method according to claim 1, wherein the transmitter includes a plurality of transmitting elements spatially displaced with respect to one another, and the receiver includes a plurality of receiving elements spatially displaced with respect to one another.  (page 2 array)

10. The method according to claim 1, wherein compensating the time distortions includes varying a receiver sampling interval on a symbol-by-symbol basis.  (page 6 col 1)

.  (Although  art does not explicitly teach that signals are added constructively  it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kirsch with teaching by Stojanovich to use and array in order to  in order transmit stronger signala dn add signals constructively in order to increase signal to noise ration as desired by Kirsch[0007] )
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Kirsch with teaching by Stojanovich in order to provide underwater communication system and take into account Doppler spreading.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645